948 F.2d 1288
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J.E. FOLEY, Plaintiff-Appellant,Variety Rental, Inc., Plaintiff,v.Benny HAM, Commonwealth Attorney, The Commonwealth ofKentucky, Defendants-Appellees.
No. 91-5944.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1991.

1
Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and GRAHAM, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon consideration, the panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
As an initial matter, the notice of appeal is only sufficient to provide the court with jurisdiction over Foley's claims.   Although Variety Rentals, Inc., is referred to in the notice of appeal's caption, a corporation may not appear otherwise than through an attorney in federal court, and Foley has not established that he is an attorney.   See United States v. 9.19 Acres of Land, 416 F.2d 1244, 1245 (6th Cir.1969) (per curiam).


4
J.E. Foley appeals the district court's judgment granting the defendants' motion to dismiss this complaint brought under 42 U.S.C. § 1983.   Foley claimed that the defendants, who are the Commonwealth Attorney and the Commonwealth of Kentucky, violated his civil rights because the defendants failed to extend to him the protections available through the office of the Commonwealth Attorney in Pulaski County, Kentucky.   Foley also alleged legal malpractice against defendant Ham in his role as Commonwealth Attorney for Pulaski County, and attempted to initiate a criminal prosecution of Ham for the crime of obstructing justice.   He requested damages and injunctive relief.


5
Upon review of the defendants' motion to dismiss, the magistrate judge's report and recommendation, and Foley's objections, the district court granted the motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6) based mainly on the immunity of the defendants.


6
Foley raises the same arguments on appeal.


7
Upon consideration, we affirm the district court's holdings on the immunity issues and on the failure of the malpractice claim.   Insofar as the due process claim requests injunctive relief, we hold that the claim fails because there was no allegation or showing that the state's judicial process does not provide a fair procedure which would remedy the wrong alleged.   See Joyce v. Mavromatis, 783 F.2d 56, 57 (6th Cir.1986).


8
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James L. Graham, U.S. District Judge for the Southern District of Ohio, sitting by designation